Citation Nr: 1411875	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  13-10 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a higher initial rating for right lingual nerve paresthesia, currently rated at 30 percent disabling 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1991 to April 1994, and August 1997 to March 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for right lingual nerve paresthesia and assigned a 10 percent disability rating, effective December 29, 2009.  In March 2013, the RO increased the rating for right lingual nerve paresthesia to 30 percent, effective December 29, 2009.

The Board has reviewed all evidence of record, including that found on Virtual VA.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In an April 2013 statement in support of the current appeal, the Veteran contended that the grant of service connection for a right jaw condition should have been effective April 12, 1999, the date of in-service incurrence.  The Veteran alleged that she did not receive notification of the VA examination that was scheduled in August 2001 and implied that an October 2001 rating decision that had denied her appeal was erroneous.  The Board cannot consider matters that were not first considered by the agency of original jurisdiction (AOJ).  See Gardner v. Shinseki, 22 Vet. App. 415, 418, footnote 2 (2009). 

The issue of an earlier effect date for the award of service connection for right lingual nerve paresthesia, to include the question of whether there was clear and unmistakable error in a prior rating decision, is inextricably intertwined with the appeal of the initial September 2010 rating.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

A total rating based on individual unemployability (TDIU) is an element of all initial ratings; and is raised if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to service connected disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  At the September 2009 VA examination, the Veteran reported that she was unemployed and that the pain she experienced from her right jaw condition had significant effects on her occupation.  At the February 2013 VA examination, the Veteran reported that her disability affected her ability to work because it was difficult for her to speak over the phone.  She reported that she last worked in June 2012 as a Medicare case manager.   The Board finds that the Veteran has raised a valid claim for TDIU. 

The Veteran's current percentage rating does not meet the requirements for a TDIU under 38 C.F.R. § 4.16(a).  However, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b). Bowling v. Principi, 15 Vet. App. 1 (2001).

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) must adjudicate whether the Veteran's April 2013 statement constituted a timely Notice of Disagreement (NOD) to the September 2010 rating decision granting service connection for right lingual nerve paresthesia, and, determine whether it constitutes a valid allegation of CUE in the October 2001 rating decision. 

These issues should not be certified to the Board, unless the Veteran perfects an appeal.

2.  Ask the Veteran to complete a formal application for TDIU.

3.  If the Veteran's service-connected disabilities do not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a), the RO should refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b).

4.  If any benefits sought on appeal remains denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


